Title: Brightberry Brown to Thomas Jefferson, 2 October 1817
From: Brown, Brightberry
To: Jefferson, Thomas


                    
                        Sir
                        Browns Turnpike
oct 2nd 1817.
                    
                    Having Receivd your lines together with the order of Court Made in consequence of your petition Relative to Roads feel every possible disposition to oblige you personally together with a sense of duty to my Self & Neighbourhood expect to attend agreably to your appointment
                    
                        Yr Obdt sert
                        Brightberry Brown
                    
                